SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDING AUGUST 31, 2007 AMERICHIP INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 000-33127 98-0339467 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification) 24700 Capital, Clinton Township, MI 48036-1350 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (586)783-4598 (Former name or former address, if changed since last report) Copies of all communications, including all communications sent to the agent for service, should be sent to: Joseph I. Emas, Attorney at Law 1224 Washington Avenue Miami Beach, Florida33139 Telephone: 305.531.1174 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. As of October 15, 2007, 160,603,390 shares of $.001 par value common stock were outstanding. Transitional Small Business Disclosure Format (check one) Yes [ ] No [X] Indicate if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] AMERICHIP INTERNATIONAL INC. FORM 10-QSB PART I. FINANCIAL INFORMATION F-1 Item 1.Financial Statements (unaudited) F-1 Condensed balance sheets at August 31, 2007 and November 30, 2006 F-2 Condensed statements of operations for the Three Months and Nine Months ended August 31, 2007 and August 31, 2006 F-3 Consolidated statements of stockholders' equity (deficit) F-4 Condensed statements of cash flows for the Three Months and Nine Months ended August 31, 2007 and August 31, 2006 F-5 Notes to condensed financial statements F-6 - F-13 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 1 Item 3. Controls and Procedures 16 PART II.OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Changes in Securities 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements The financial statements of the company are set forth beginning on page F-1. F-1 AMERICHIP INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS August 31 November 30, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS Cash $ 11,873 $ 1,716 Accounts receivable - trade 580,636 27,015 Prepaid expenses 338,448 31,898 Inventory 283,836 212,517 TOTAL CURRENT ASSETS 1,214,793 273,146 FIXED ASSETS Leasehold improvements 416,791 - Furniture & fixtures 98,876 18,252 Machinery & equipment 3,812,910 622,472 Less accumulated depreciation (480,381 ) (89,928 ) TOTAL FIXED ASSETS 3,848,196 550,796 OTHER ASSETS Deposits 14,236 203,200 Technology rights and patents, net of amortization 13,147 16,302 Goodwill 2,577,673 - TOTAL OTHER ASSETS 2,605,056 219,502 TOTAL ASSETS $ 7,668,045 $ 1,043,444 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Bank overdraft $ - $ 15 Accounts payable and accrued expenses 792,331 1,022,250 Related party payable 85,086 545,086 Related party notes payable, current portion 22,658 20,203 Notes payable - bank, current portion 227,623 - Notes payable - other, current portion 706,155 - Convertible debentures, net of discounts 340,579 244,579 Accrued interest - related party 223,748 186,248 Accrued interest - other 70,943 43,742 Deposits - private placements 172,352 388,838 TOTAL CURRENT LIABILITIES 2,641,475 2,450,961 LONG - TERM LIABILITIES Related party notes payable, net of current portion 168,964 187,901 Notes payable - bank, net of current portion 2,598,347 - Notes payable - other, net of current portion 2,057,110 - TOTAL LONG - TERM LIABILITIES 4,824,421 187,901 MINORITY INTEREST 3,413 3,413 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value; 1,000,000,000 shares authorized, 155,718,791 and 458,767,265 shares issued and outstanding, respectively 155,719 458,767 Additional paid-in capital 31,519,024 19,444,471 Accumulated deficit (31,476,007 ) (21,502,069 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) 198,736 (1,598,831 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 7,668,045 $ 1,043,444 The accompanying condensed notes are an integral part of these financial statements. F-2 AMERICHIP INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended August 31, August 31, August 31, August 31, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES $ 863,826 $ 30,059 $ 1,672,459 $ 111,809 COST OF SALES 186,750 20,006 487,135 74,413 Gross Profit 677,076 10,053 1,185,324 37,396 EXPENSES Administrative service 327,485 120,925 827,992 356,423 Director fees - - 5,850,000 - Consulting expense 62,611 1,180,441 3,150,764 3,874,000 Depreciation and amortization 114,260 24,042 275,675 53,389 Legal and accounting 61,240 141,630 347,974 207,119 License expense 30,000 30,000 90,000 1,410,000 Office expense 9,456 6,262 54,382 23,790 Wages - officers and directors 52,000 75,187 88,000 195,397 Wages - other 12,457 66,775 105,644 178,811 Total Expenses 669,509 1,645,262 10,790,431 6,298,929 INCOME (LOSS) FROM OPERATIONS 7,567 (1,635,209 ) (9,605,107 ) (6,261,533 ) OTHER INCOME (EXPENSE) Forgiveness of debt - - - 43,904 Financing expense (4,664 ) - (11,329 ) (52,500 ) Other income - 3,158 - 3,158 Interest (105,501 ) (14,415 ) (357,502 ) (53,081 ) Total other income (expense) (110,165 ) (11,257 ) (368,831 ) (58,519 ) LOSS BEFORE TAXES (102,598 ) (1,646,466 ) (9,973,938 ) (6,320,052 ) PROVISION FOR INCOME TAX - NET LOSS $ (102,598 ) $ (1,646,466 ) $ (9,973,938 ) $ (6,320,052 ) BASIC AND DILUTED NET LOSS PER SHARE $ - $ (0.01 ) $ (0.11 ) $ (0.13 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 136,100,172 57,057,739 93,929,010 49,034,302 The accompanying condensed notes are an integral part of these financial statements. F-3 AMERICHIP INTERNATIONAL INC.CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity (Deficit) Balance, November 30, 2005 242,031,535 $ 242,032 $ 8,415,058 $ (10,515,486 ) (1,858,396 ) Common stock issued in private placements for cash received in the current year, as well as private placement deposits recognized from the prior fiscal year at an average proce of $0.048 per share 28,046,590 28,046 1,332,173 - 1,360,219 Common stock options issued for consulting and services at an average price of $0.04 per share 125,526,640 125,527 5,576,557 - 5,702,084 Common stock issued for consulting and services at an average of $0.038 per share 29,162,500 29,162 1,104,713 - 1,133,875 Common stock issued in payment of unpaid license expense and accrued interest at an average price of $0.085 per share 24,000,000 24,000 2,016,000 - 2,040,000 Common stock issued for the exercise of warrants at an average price of $0.037 per share 10,000,000 10,000 366,548 - 376,548 Warrants issued for services at an average price of $0.029 per share - - 388,838 - 388,838 Forgiveness of debt income related to notes payable to two officers - - 244,584 - 244,584 Net loss for the year ended November 30, 2006 - - - (10,986,583 ) (10,986,583 ) Balance, November 30, 2006 458,767,265 458,767 19,444,471 (21,502,069 ) (1,598,831 ) Common stock issued in private placements for cash received in the current year, as well as private placement deposits recognized from the prior fiscal year at an average price of $0.018 per share 89,447,828 89,447 1,486,876 - 1,576,323 Common stock options issued and exercised for for consultin and services at an average price of $0.022 per share 138,304,832 138,306 2,964,036 - 3,102,342 Common stock issued for consulting and services at an average price of $0.020 per share 9,150,000 9,150 171,850 - 181,000 prepaid consulting and services at an average price of $0.028 per share 14,772,000 14,772 395,668 - 410,440 Common stock issued for prepaid consulting services at an average price of $0.02 per share 1,000,000 1,000 19,000 - 20,000 Common stock issued for a discount on convertible debentures at $0.03 per share 400,000 400 11,600 - 12,000 Warrants issued for services at an average price of $0.026 per share - - 5,919,400 - 5,919,400 Common stock issued for warrants exercised 238,100,000 238,100 (238,100 ) - - Balance before reverse stock split 949,941,925 949,942 30,174,801 (21,502,069 ) 9,622,674 Reduction in shares due to 1 for 7 reverse stock split (814,235,651 ) (814,236 ) 814,236 - - Common stock balance resulting from reverse stock split 135,706,274 135,706 30,989,037 (21,502,069 ) 9,622,674 Common stock issued in payment of note payable at an average price of $0.0275 per share 20,000,000 20,000 530,000 - 550,000 Common stock issued to adjust fractional shares subsequent to 1 for 7 reverse stock split at an average price of $0.000 per share 12,517 13 (13 ) - - Net loss for the period ended August 31, 2007 - - - (9,973,938 ) (9,973,938 ) Balance, August 31, 2007 (Unaudited) 155,718,791 $ 155,719 $ 31,519,024 $ (31,476,007 ) $ 198,736 F-4 AMERICHIP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOW Nine Months Ended August 31, 2007 Nine Months Ended August 31, 2006 (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net loss for the period $ (9,973,938 ) $ (6,320,052 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Forgiveness of debt - (43,904 ) Depreciation and amortization 275,675 53,389 Amortization of finance charges 8,000 52,500 License expense 90,000 1,410,000 Warrants issued for services 5,919,400 388,838 Common stock options issued for consulting services 3,102,342 995,000 Common stock issued for consulting services 181,000 2,283,616 Changes in assets and liabilities: Accounts receivable - trade (170,479 ) (10,137 ) Prepaid expenses 194,729 (1,436 ) Inventories (71,319 ) 18,282 Bank overdraft (15 ) (4,549 ) Accounts payable and accrued liabilities (388,240 ) 453,002 Accrued interest payable 41,026 45,103 Deposits - private placement 172,352 365,428 Net cash used by operating activities (619,467 ) (314,920 ) Cash Flows from Investing Activities: Acquisition of fixed assets (92,785 ) (325,092 ) Payments made for acquisition of subsidiary (150,000 ) - Cash received from acquisition of subsidiary 19,787 - Payments made for deposits (11,036 ) - Net cash used by investing activities (234,034 ) (325,092 ) Cash Flows from Financing Activities: Payments made to refinance equipment of acquired subsidiary (320,000 ) - Payments on related party payable - (6,287 ) Payments made on related party notes payable (16,482 ) (17,556 ) Payments made on notes payable - bank (54,030 ) - Payments made on notes payable - other (67,641 ) - Proceeds received on convertible debentures 100,000 - Proceeds from the issuance of common stock 1,187,485 669,407 Proceeds from long-term borrowings 34,326 - Net cash provided by financing activities 863,658 645,564 Net increase in cash 10,157 5,552 Cash, beginning of period 1,716 218 Cash, end of period $ 11,873 $ 5,770 AMERICHIP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOW Nine Months Ended August 31, 2007 Nine Months Ended August 31, 2006 (Unaudited) (Unaudited) Supplemental Information: Interest paid $ 316,476 $ - Taxes paid $ - $ - Supplemental Non-Cash Activities: Common stock issued in payment of note payable $ 550,000 $ - Common stock issued for consulting services $ 430,440 $ - Common stock issued for private placement deposits received in prior year $ 388,838 $ 325,386 Contribution of capital - related party $ - $ 244,584 Warrants issued for services $ - $ - Common stock issued for discount on convertible debentures $ 12,000 $ - Conversion of accounts payable to notes payable $ 158,537 $ - Assets and liabilities received for acquisition of subsidiary: Accounts receivable - trade $ (383,142 ) $ - Prepaid expenses $ (70,839 ) $ - Fixed assets $ (3,477,136 ) $ - Deposits $ 200,000 $ - Goodwill $ (2,577,673 ) $ - Note payable - bank $ (3,204,292 ) $ - Note payable - other $ 2,638,043 $ - Accounts payable and accrued expenses $ 316,859 $ - Accrued interest - other $ 19,383 $ - Exchange of liabilities for refinancing equipment of acquired subsidiaries: Note payable - bank $ 3,204,292 $ - Note payable - bank $ 2,880,000 $ - Accrued interest - other $ 4,292 $ - The accompanying condensed notes are an integral part of these financial statements. F-5 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS AmeriChip International, Inc. (hereinafter “AmeriChip” or “the Company”) was incorporated in the State of Nevada on October 17, 2000 as Southborrough Technology Corporation for the purpose of mineral exploration. On March 9, 2001, the corporate name was changed to Southborrough Ventures, Inc. Although the Company obtained an option to acquire a mineral claim in British Columbia, Canada, the Company allowed the option on that claim to expire on or about June 30, 2003, as the Company was unable to identify any commercially exploitable reserves.The Company changed its name to AmeriChip International, Inc. on December 1, 2003.The Company is currently engaged in the development of its patented technology for use in manufacturing. On March 22, 2003, the Company acquired all of the outstanding stock of AmeriChip Ventures, Inc., an 80% owner of the stock of AmeriChip, Inc., which holds the patents for the Laser Assisted Chip Control (“LACC”) technology.For accounting purposes, the acquisition has been treated as a recapitalization of AmeriChip, Inc. with AmeriChip International, Inc. as the acquirer in a reverse acquisition. On November 12, 2003, the Company incorporated a subsidiary, AmeriChip Tool and Abrasives, LLC (hereinafter “ATA”), whose primary focus is to the sale of machining products. ATA has secured office space and established headquarters in Plymouth, Michigan. On August 21, 2004, AmeriChip International, Inc., through ATA, entered into an agreement to acquire certain assets of National Abrasive Systems Co. (hereinafter (“NASCO”), a Michigan corporation. NASCO is considered a related entity because its president is also the president of AmeriChip International, Inc. With the acquisition of inventory, ATA became the Company’s first fully operating subsidiary. With the establishment of planned operations in its subsidiary, the Company moved from a development stage enterprise into an operating company in August, 2004. The Company was in the development stage from December 1, 2000 through November 30, 2003. The year 2004 is the first year during which it is considered an operating company. This transaction is more fully described in Note 12. On September 10, 2004, the Company formed AmeriChip International Holdings, LLC, a wholly owned subsidiary, to acquire an unrelated entity out of bankruptcy. This transaction was later terminated and the LLC is currently dormant. On August 9, 2004, the Company incorporated a wholly owned subsidiary, AmeriChip Canada, Inc., a Canadian charter corporation. This entity was formed to channel Canadian based opportunities to both AmeriChip International and AmeriChip Tool and Abrasives. In February 2005, a Texas Corporation, AmeriChip Pipe Technologies, Inc. was formed to facilitate the implementation of flexible manufacturing system that the Company had designed to manufacture oil pipe. As of November 30, 2006, this subsidiary has generated no sales. F-6 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS (continued) On April 17, 2006, the Company formed AmeriChip Automtotive, Inc., a wholly owned subsidiary, to develop sales related to the automotive industry. As of November 30, 2006, no sales have been generated in this entity. On October 19, 2006, the Company formed Excellence 3, Inc., a wholly owned subsidiary. This entity was formed in order to acquire the fixed assets of KSI Machine and Engineering, Inc. (“KSI”) as part of AmeriChip International, Inc.’s acquisition of the outstanding common stock of KSI. Upon acquisition of this equipment, this subsidiary leased the fixed assets back to AmeriChip International, Inc. On February 15, 2007, the Company acquired all of the outstanding stock of KSI Machine & Engineering, Inc. (KSI). Upon its acquisition, KSI became a fully owned subsidiary of AmeriChip International, Inc. Concurrent with its acquisition by AmeriChip International, Inc., KSI’s status as a Subchapter S Corporation for Federal Income Tax purposes was terminated, effective January 1, 2007. In addition, the fiscal year end of KSI was changed from December 31 to November 30 of each year, in order to coincide with the fiscal year of AmeriChip International, Inc. KSI is a Tier 1 automotive supplier, who provides CNC machining services to its customers. The year end of AmeriChip International, Inc. and its affiliated subsidiaries is November 30. NOTE 2 – SUMMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim reporting The foregoing unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission. Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the period ended August 31, 2007. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. Certain amounts from prior periods have been reclassified to conform to the current period presentation. This reclassification has resulted in no changes to the Company’s accumulated deficit or net losses presented. The consolidated financial statements of the Company for the nine months ending August 31, 2007 includes the results of operations related to KSI for the period of February 15, 2007 (date of acquisition) through August 31, 2007. F-7 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 2 – SUMMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) During the nine months ending August 31, 2007, no allocation of losses was made to the minority interest, because the Company’s 80% owned subsidiary, AmeriChip, Inc., is considered dormant and is not expected to conduct business in the future. Use of estimates The preparation of financial statements in accordance with generally accepted accounting principles requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the reporting period.Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Company's financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions that could have a material effect on the reported amounts of the Company's financial position and results of operations. Operating results for the nine-month period ended August 31, 2007 are not necessarily indicative of the results that may be expected for the year ending November 30, 2007. Principles of Consolidation The consolidated financial statements of AmeriChip International, Inc. include the accounts of the following companies: AmeriChip International, Inc., AmeriChip Tool and Abrasives, LLC, AmeriChip Canada, Inc., AmeriChip Ventures, Inc., AmeriChip, Inc., KSI Machine & Engineering, Inc., and Excellence 3, Inc.All material intercompany transactions have been eliminated. Revenue The Company recognizes revenue from product sales when products are shipped and title passes to customers. The Company has not provided an allowance for sales returns because the Company’s historical sales experience indicates that a very immaterial amount of sales are subsequently returned. Returns of a product, if permitted by the manufacturer, are charged a 15% restock fee. Specialized machined products created to the customer’s blueprint specifications are also being produced. These product costs are market driven and the Company warrants the finished product to the extent they meet the specifications. As an agent, the Company recognizes its commissions when the earnings process is completed (delivery taken and title passed to customer). And collection is probable. Cost of sales consists of the purchase price of products sold, inbound and outbound shipping charges, and packaging supplies. F-8 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 3 – SUMMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Goodwill As of August 31, 2007, goodwill in the amount of $2,577,673 is reflected on the Company’s balance sheet related to the acquisition of 100% of the common stock of KSI Machine & Engineering, Inc. In accordance with SFAS No. 141, the acquisition of the common stock of KSI is reflected utilizing the purchase method of accounting for business combinations. Goodwill represents the excess of the acquisition cost of KSI’s common stock over the book value of the net assets included in KSI. In accordance with SFAS No. 142, goodwill has an indefinite useful life and, accordingly, is not amortizable. SFAS No. 142 requires that goodwill be tested at least annually in order to determine the impairment of the value of the goodwill. The first step is a screening process to determine if impairment of goodwill has occurred. The second step is to measure the amount of any impairment that has occurred. If goodwill is found to be impaired as a result of this testing process, the carrying value of goodwill would be reduced by the amount of this impairment. As a result of applying the first step in this testing process, management has determined that no impairment of goodwill exists as of August 31, 2007. As a result, goodwill is reflected in the Company’s balance sheet at its acquired cost as determined at the date of acquisition. The intangible benefits of the acquisition of KSI’s common stock include the Company’s Tier 1 status for automotive customers, a good credit history for KSI, and a platform by which AmeriChip may begin to implement the use of its patented Laser Assisted Chip Control technology. These benefits still exist as of August 31, 2007. Impairment will again be evaluated at the end of the Company’s fiscal year. NOTE 3– EQUITY Common Stock In May 2004, the Company’s board of directors elected to increase the authorized capital of the Company from 100,000,000 shares of common stock to 500,000,000 shares of $0.001 par value common stock, and again on December 8, 2006, the board elected to increase the authorized capital from 500,000,000 shares to 900,000,000 shares. On April 25, 2007, the Company’s Board of Directors again elected to increase the authorized capital of the Company from 900,000,000 shares to 1,000,000,000 shares. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. During the nine months ended August 31, 2007, the Company filed Form DEF 14C with the Securities and Exchange Commission, whereby the Board of Directors authorized a 1 for 7 reverse stock split. As a result of this reverse stock split, the Company issued 1 share of the Company’s common stock to each of the shareholders of record in exchange for 7 hares of common stock held by each shareholder. The net result of this reverse stock split was to reduce the number of common shares outstanding to one – seventh of their previous amounts. On August 13, 2007, the Corporation enacted its 1 for 7 reverse stock split. F-9 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 3 – EQUITY (Continued) During the nine months ended August 31, 2007, 89,447,828 shares of common stock were issued at an average price of $0.018 per share in a private placement for $1,576,323 in cash; 50,000 shares of common stock were issued to one of the Company’s officers and directors for consulting services at an average price of $0.04 per share for $2,000; 400,000 shares of common stock were issued for discount fees related to a convertible debenture at an average price of $0.03 per share for $12,000; 153,076,832 shares of common stock were issued for stock options at an average price of$0.023 per share forconsulting services with a fair value of $3,512,782; and 10,100,000 shares of common stock were issued at an average price of $0.020 per share for consulting services with a fair value of $199,000. All of these shares and options were issued prior to the reverse stock split which was enacted on August 13, 2007. During the nine months ended August 31, 2007, contributed capital was recorded in the amount of $5,919,400, which resulted from warrants issued pursuant various consulting agreements and for director fees. During the nine months ended August 31, 2007, and subsequent to enactment of the 1 for 7 reverse stock split, 20,000,000 shares of common stock were issued at an average price of $.028 per share in exchange for the amount due on a related party payable to the recipient of the stock in the amount of $550,000; and 12,517 shares of common stock were issued at an average price of $0.00 per share to adjust for fractional shares held by shareholders as a result of the reverse stock split. Stock Options On October 22, 2003, the Company’s board of directors approved the AmeriChip International Inc. 2003 Non-Qualified Incentive Stock Option Plan (hereinafter “the Plan”), which as amended through November 30, 2005, allowed the Company to issue up to 88,000,000 shares of the Company’s common stock to officers, directors, employees and consultants. All 88,000,000 shares issuable in accordance with the Plan have been registered with the Securities and Exchange Commission on Form S-8. During the nine month period ending August 31, 2007, the Company registered an additional 120,000,000 shares of common stock under this plan. During this same nine month period, 153,076,832 options were exercised under this plan at an average price of $0.023 per share for $3,512,782 of consulting and advisory services. The options were valued at the market price on the date of grant. These options were exercised immediately upon grant, and therefore the Company deemed that no additional value should be assigned to the options. As of August 31, 2007, there were 146,528 options available to be issued under the plan. Warrants The fair value of common stock and warrants issued in the nine months ending August 31, 2007 was estimated on the grant date using the Black-Scholes Option Price Calculation with the following assumptions: risk-free interest rate is 4%, volatility is 148%, expected life is .5 to 3 years, and there is no dividend yield. F-10 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 3 – EQUITY (Continued) As of August 31, 2007, an outstanding warrant to acquire 1,000,000 shares of the Company’s common stock at an exercise price of $0.080 per share was reflected in the balance sheet at a fair market value of $24,300. Additionally, an outstanding warrant to acquire 1,250,000 shares of the Company’s common stock at an exercise price of $0.12 per share was reflected in the balance sheet as of August 31, 2007 at a fair market value of $27,000. In addition, an outstanding warrant to acquire1,375,000 shares of the Company’s common stock at an exercise price of $0.05 per share was reflected in the balance sheet as of August 31, 2007 at a fair market value of $37,538. The fair value of all warrants issued by the Company during the nine months ended August 31, 2007 was $5,919,400, while the fair value of all warrants exercised during the year was $4,762,000. The fair value as of the issue date of the warrants exercised during the six months ended May 31, 2007 was 6,219,400. As a result, warrants with a fair value of $88,838 were outstanding as of November 30, 2006. Summarized information about stock warrants outstanding and exercisable at August 31, 2007 are as follows: Number of warrants Weighted Average Remaining Life Average exercise price During the year ended November 30, 2006: Issued 33,625,000 .69 $ 0.034 Cancelled (10,000,000 ) - - Exercised (10,000,000 ) .50 $ 0.030 Total warrants outstanding at November 30, 2006 13,625,000 .60 $ 0.037 Total unexercised warrants at November 30, 2006 13,625,000 .60 $ 0.037 During the nine months ended August 31, 2007: Issued 228,100,000 4.99 $ 0.026 Cancelled - - - Exercised (238,100,000 ) (4.42) $ 0.026 Total warrants outstanding at August 31, 2007 3,625,000 .40 $ 0.080 Total unexercised warrants at August 31, 2007 3,625,000 .40 $ 0.080 F-11 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 NOTE 4 – COMMITMENTS AND CONTINGENCIES During the nine months ended August 31, 2007, the Company took delivery of and installed a coordinate measuring machine in order to complement the lasers and robotic equipment that the Company currently owns for performing production runs. This equipment was financed through a capital lease agreement, whereby the Company is obligated for monthly lease payments in the amount of $953 through June 30, 2010. At the expiration of the lease, the Company has the option of acquiring the equipment for a price of $1. NOTE 5 – RELATED PARTY TRANSACTIONS As of August 31, 2007, the Company was obligated to a former shareholder for accrued interest in the amount of $211,247, related to a cancelable licensing agreement that the Company entered into in January, 2003 with this shareholder. This licensing agreement was for the patented laser assisted chip technology, which required aggregate payments to this shareholder in the amount of $1,000,000, payable in monthly installments of $10,000. Interest on the unpaid principal is accrued at prime plus 1% or 5%, whichever is greater. During the nine months ended August 31, 2007, the Corporation issued 20,000,000 shares to an unrelated entity in exchange for the unpaid principal amount due on the obligation in the amount of $550,000. The former shareholder to whom this obligation was due assigned his rights to the principal amount due on this obligation to an unrelated third party, who was issued the 20,000,000 shares of common stock in full payment of the unpaid principal amount. NOTE 6– LONG -TERM DEBT Related party notes payable In August 2004, the Company through its wholly owned subsidiary, AmeriChip Tool & Abrasives LLC, entered into an agreement to acquire certain assets of National Abrasive Systems, Co. (hereinafter “NASCO”), a Michigan corporation. NASCO is considered to be a related party because its president is also the president of the AmeriChip International Inc. Assets acquired included inventory, equipment, and intangible assets. The transaction was funded by the Company’s execution of a $250,000 promissory note and a UCC-1 security interest in the assets acquired. In recording the transaction, the Company assigned fair values to the equipment and inventory, and no additional value to intangible assets acquired. The purchase was recorded as follows: Furniture and fixtures $ 6,000 Machinery and equipment 14,000 Inventory 230,000 Total purchase price $ 250,000 Terms of the ten-year promissory note include 3.5% interest per annum, payments of interest only of $729 for the first six months, and monthly payments thereafter of $2,417. The balance of the note at August 31, 2007 was as follows: Related party note $ 191,622 Less: Current portion (22,658 ) Long-term portion $ 168,964 F-12 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 Payments of principal are due on this note as follows for the next five years: 2008 $ 22,791 2009 $ 23,601 2010 $ 24,441 2011 $ 25,310 2012 and thereafter $ 72,821 Total $ 168,964 As part of the transaction, the Company also issued 150,000 shares of its common stock valued at $9,000 to two NASCO shareholders for their execution of one-year non-competition agreements in favor of the Company. These non-competition agreements are included in other assets on the balance sheet as intangible assets. The cost is being amortized on the straight-line method over the term of the arrangements. No amortization has been charged to expense as of August 31,2007 and November 30, 2006, respectively. Notes Payable - Bank On February 15, 2007, Excellence 3, Inc., a subsidiary of KSI Machine & Engineering, Inc. acquired a majority of the fixed assets of KSI, subsequent to the acquisition of KSI’s common stock by AmeriChip. (See Note 3). In order to finance this equipment acquisition, the Corporation is obligated to two local area banks as of February 28, 2007. Terms of one 7 year promissory note in the amount of $1,600,000 includes a 9.68% interest rate per annum, with payments in the amount of $26,298 being made on a monthly basis, inclusive of interest, beginning March 15, 2007.Terms of a 5 month promissory note in the amount of $1,280,000 includes a 9.68% interest rate per annum, with interest only payments being made on a monthly basis, beginning March 15, 2007. The balance of the note at August 31, 2007 was as follows: Note payable - other $ 2,825,970 Less: Current portion (1,441,623 ) Long-term portion $ 1,384,347 Payments of principal and interest are due on this note as follows for the next five years: 2008 $ 180,621 2009 $ 199,003 2010 $ 219,034 2011 $ 241,203 2012 and thereafter $ 544,486 Total $ 1,384,347 Note Payable - Other On February 15, 2007, the Corporation acquired 100% of the outstanding common stock of KSI Machine & Engineering, Inc. Pursuant the terms of the stock purchase agreement, the Corporation is obligated to the former sole shareholder of KSI in the amount of $2,638,043, subject to certain adjustments based upon a post closing due diligence review conducted by Company management. F-13 AMERICHIP INTERNATIONAL INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2007 Terms of the 2 year promissory note includes a 7% interest rate per annum, with minimum payments of $50,000 being required on a monthly basis, inclusive of interest, beginning March 15, 2007. Additional payments may be required, depending upon the closing price of the Company’s common stock in excess of certain minimum levels. During the nine months ended August 31, 2007, the Company took delivery of and installed a coordinate measuring machine in order to complement the lasers and robotic equipment that the Company currently owns for performing production runs. This equipment was financed through a capital lease agreement, whereby the Company is obligated for monthly lease payments through June 30, 2010. Terms of this obligation include payments to be made by the Company in the amount of $953 per month from December 1, 2007 through June 30, 2010. Interest on this capital lease obligation is calculated at 10% per annum. As of August 31, 2007, the Company was obligated in the amount of $3,337 to a vendor, related to the conversion of its account payable balance to a note payable. Terms of this obligation require monthly payments in the amount of $300, with no interest accruing on this obligation. Payments of principal and are due on these notes as follows for the next five years: 2008 $ 267,150 2009 $ 294,289 2010 $ 323,964 2011 $ 356,753 2012 and thereafter $ 1,356,191 Total $ 2,598,347 Convertible Debenture During the nine months ended August 31, 2007, the Corporation entered into a convertible debenture agreement with an unrelated investor in the amount of $100,000. This obligation is due December 7, 2007. The principal amount due to the holder of this obligation is convertible into shares of the Company’s common stock at a conversion rate of $0.10 per share. The debenture is convertible, at the holder’s option, any time prior to the maturity date of this obligation. At the inception of this obligation, the Corporation issued 400,000 shares of its common stock as a loan discount fee related to the obligation. This common stock was issued at a fair market value of $0.03 per share, resulting in a loan discount fee in the amount of $12,000. This discount is being amortized over the 1 year term of this obligation. During the nine months ended August 31, 2007, amortization in the amount of $2,000 was reflected as an expense on the Company’s financial statements. Terms of a 1 year promissory note in the amount of $100,000 includes an 18% interest rate per annum, with interest only payments being made on a monthly basis, beginning January 7, 2007. As of August 31, 2007, the principal amount of the obligation is shown net of the unamortized portion of the loan discount fee. As a result, the Company’s balance sheet reflects $960,000 due on this obligation, which is included with the total convertible debentures, net of discounts of $340,579. NOTE 7 – SUBSEQUENT EVENTS On September 17, 2007, Mr. Richard Rossman tendered his resignation of President of AmeriChip International, Inc. and AmeriChip Automotive, Inc. He also tendered his resignation from the Company’s Board of Directors. As a result of this resignation, the Company’s Board of Directors appointed Mr. Marc Walther as President of AmeriChip International, Inc. and AmeriChip Automotive, Inc. F-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our unaudited consolidated interim financial statements and related notes thereto included in this quarterly report and Management's Discussion and Analysis of Financial Condition and Results of Operations ("MD&A") contained in our Form 10-QSB for the three months ended May 31, 2007. Certain statements in the following MD&A are forward looking statements. Words such as "expects", "anticipates", "estimates" and similar expressions are intended to identify forward looking statements. Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected. See “Special Note Regarding Forward Looking Information” below. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements in this Report and in the Company's periodic filings with the Securities and Exchange Commission constitute forward-looking statements. These statements involve known and unknown risks, significant uncertainties and other factors what may cause actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward- looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "could," "intends," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of such terms or other comparable terminology. The forward-looking statements herein are based on current expectations that involve a number of risks and uncertainties. Such forward-looking statements are based on assumptions that the Company will obtain or have access to adequate financing for each successive phase of its growth, that there will be no material adverse competitive or technological change in condition of the Company's business, that the Company's President and other significant employees will remain employed as such by the Company, and that there will be no material adverse change in the Company's operations, business or governmental regulation affecting the Company. The foregoing assumptions are based on judgments with respect to, among other things, further economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the Company's control. Although management believes that the expectations reflected in the forward-looking statements are reasonable, management cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither management nor any other persons assumes responsibility for the accuracy and completeness of such statements. General Development of Business. GENERAL The Company We were incorporated in the State of Nevada on October 17, 2000 as Southborrough Technology Corporation. On March 9, 2001 we changed our name to Southborrough Ventures, Inc. We were in the business of mineral exploration but initially relied upon the mineral exploration of others and never conducted any mineral exploration ourselves. 1 On February 27, 2003, our board of directors approved the termination of our exploration activity and the acquisition of the AmeriChip Laser Assisted Chip Control (“LACC”) technology. On February 27, 2003 our Board of Directors signed an Agreement and Plan of Reorganization with AmeriChip Ventures, Inc. (“AVI”), of Detroit, Michigan to acquire 100% of the outstanding common stock of AVI, in exchange for 60 million shares of our common stock. On March 22, 2003 the terms of the Agreement and Plan of Reorganization dated February 27, 2003 were consummated pursuant to which we, AVI and AVI shareholders agreed to effect a reorganization under Section 368 (a) (1) (B) of the Internal Revenue Code of 1986, as amended. Pursuant to the Agreement and Plan of Reorganization, we acquired all of the issued and outstanding shares of AVI’s common stock with the result that AVI is now our wholly owned subsidiary corporation. In exchange, for the shares of AVI, we issued 60 million shares common stock to David Howard, the former Chairman of our Board of Directors, Marc Walther, our Chief Executive Officer, and Ed Rutkowski, a member of our Board of Directors. Each of the foregoing individuals received 20 million shares of common stock and were the sole shareholders of AVI. On January 21, 2003, Ed Rutkowski, transferred his patent, which covers the technology discussed below, to AVI. In consideration of the transfer of the patent, we were obligated to pay the following: Messrs Howard, Walther and Rutkowski, eachreceived US $1 million payable at the rate of $10,000 on or before the first day of each calendar month beginning September 1, 2003 with interest accruing on any unpaid balance at the greater of (i) five percent (5%) and (ii) the prime rate plus 1% as reported in the Wall Street Journal on the first business day following each July and January 1, of each year until paid in full. The company may repay any or all of this amount without penalty. Messrs Howard, Walther and Rutkowski have agreed to a suspension in payments until we begin generating revenues from operations. The amounts owed to them, however, would continue to accrue. On October 16, 2003, we executed a definitive Asset Purchase Agreement with American Production Machining LLC, a Michigan limited liability company (“APM”) to acquire certain of its assets, pay APM’s outstanding balance to Comerica Bank and, assume $1,900,000 in liabilities owed by APM to Comerica Bank. The agreement expired on January 24, 2004. We were unable to obtain the necessary funding to conclude the transaction. We secured the financing resources to pursue this acquisition with our agreement with Cornell Capital. In August 2004, we tendered a bid to the United States Bankruptcy Court to pursue our acquisition of APM. On April 13th, 2005, the Company on advice of counsel withdrew its offer to purchase the assets of APM. In December 2003, we changed our name to AmeriChip International Inc. and we now trade on the Bulletin Board operated by the National Association of Securities Dealers, Inc. under the symbol (OTC-BB) under the symbol “ACHI”. Our principal offices are located at 24700 Capital, Clinton Township, MI. 48036-1350 USA. 2 Summary As of September 8, 2004, we had two patents covering the technology described below. To support these patents, we have ordered and put a deposit on equipment sufficient to manufacture production and trial orders. The deposit was in the amount of $50,000 and paid to GSI Lumonics, Inc. The total cost of the robot and laser is $229,845. In April 2005, the Company paid the balance owing on the robot and laser and took delivery of the equipment. Overview Our core patented technology includes the use of lasers to effect a controlled breaking of the metal chip. Our technology focuses on increasing the machining efficiencies to effect faster feed rates and less down time. The process is designed to work with technologies of existing machines and operations. We expect to continue to develop additional proprietary technology to enhance the patent and its benefits. Our technology, when implemented, will eliminate dangerous ribbon-like steel chips that tangle around moving tool parts, automation devices and other components essential to the machine processing of low to medium grade carbon steels and non-ferrous metal parts. We believe that the result of this process is a superior product manufactured in a safer working environment, avoiding many of the health and safety issues associated with traditional metal processing methodologies, while offering potential cost savings. We have completed the design and testing of the patented LACC technology. We are currently working with automakers and vendors with a view to supplying processed parts. Alliances The Company has the following alliances: GSI Lumonics - A leading provider of laser equipment. GSI Lumonics has been used as the exclusive supplier of laser equipment to the Company. This is being done, in part, as a result of GSI’s participation and support of the Company during our research and development stage. Creative Automation - A leading integrator of palletized automation and integration with laser, robots and part quality. Seco-Carboloy - Carboloy, a Seco Tools company, is a leader in metalworking technology. The Company does not have written agreements with the three named strategic alliance companies.All of the Company arrangements are sales driven. 3 Subsidiaries AmeriChip Tool and Abrasives, LLC On May 5, 2004, the Company created a wholly-owned subsidiary, AmeriChip Tool and Abrasives, LLC. (“ATA”). The new subsidiary will be responsible for providing all the tools necessary for metal removal in the machining process. On July 19, 2004, ATA secured the right to represent Seco-Carboloy, in addition to Superior Abrasive and Val-U-Max. ATA has entered into distribution agreements/arrangements with:Superior Abrasive – abrasiveproducts, Valu-U-Max,(Special cutting tools) - ACE Drill Corporation, (High Speed Drills) Sidley Diamond Tool Company, ( Diamond Drills ) Bates Abrasives, Inc. (Abrasive products) The Desmond-Stephan Mfg. Co., Production Tool Supply, (Dressers and Cutters) Michigan Drill Corporation, (Drills) Carboloy, (Carbide Tools) Oil Screen-Reven, (filters) Keo Cutters, (Drills) Morse Cutting Tools (Cutting Tools), Marxman Tools (Cutting Tools) Gemtex (Abrasive products) Indasa (Coated Abrasives) Howell Tool Service (Tooling and Abrasives) Felton Brush ( Brushes) and Mitutoyo Gauges (Gauges) Magafor Precision (Drills), Sandusky CO. (Abrasives),andCumi (Grinding Wheels). These relationships give the Company the right to make sales calls and or sell the products of these companies directly to ATA’s customer base. The right to represent is defined by “being appointed to act as a distributor on behalf of a specific company and given the right to represent their product line on behalf of the subject company.” The products are sold to ATA, which acts as a distributor, at a discount from market price. ATA then sells the product at the market price. The companies provide the Company with all their marketing tools, samples and other selling material, which assists the Company in selling their product line. The Company is also able to offer their products via our on-line marketing section of the Company’s website at www.americhiplacc.com. The Company derives the Company’s income from selling the various companies products to their customers. The primary motivation for having distributors is to eliminate the need for a sales staff. All of the companies, with which ATA has chosen to become associated, make products that are in the metal removal industry, which is consistent with our business model. On August 3, 2004, ATA announced its purchase of the Nasco Brand name of abrasive products. This line of abrasive products has been sold throughout the United States and Canada for many years. The Company believes that the acquisition of this brand and its inventory will allow its subsidiary, AmeriChip Tool and Abrasives, to immediately generate sales by offering a wider breadth of products for all its current and future customers who require abrasive products in their manufacturing processes. Abrasives are typically used in the process after machining. The purchase of this brand name is consistent with the implementation of the Company’s business model. KSI Machine & Engineering Inc. On September 14, 2004, the Company executed a letter of intent with KSI Machine and Engineering, Inc. (hereinafter “KSI”) to acquire all of KSI’s outstanding stock. KSI is a manufacturer of automotive die and mold castings which use horizontal spindle 5 axis computer numerical controlled machines. During the year ended November 30, the Company paid a deposit of $50,000 for this agreement. On December 7, 2004 the Company paid an additional $100,000 and signed a stock purchase agreement with KSI. On June 24, 2005 the Company announced that it was entering in to a license agreement with KSI Machine and Engineering Inc. for the use of AmeriChip’s Laser Assisted Chip Control technology. On October 26, 2005 the Company paid an additional deposit of $30,000 and on November 7, 2005, the Company paid another $20,000 deposit for a total of $200,000. KSI and AmeriChip are also negotiating a joint venture relationship fromwhich AmeriChip will generate revenues from the application of its proprietary technology in a Tier One environment. 4 In September 2006, the Company was approved by Peoples Bank for a $1,600,000 loan to complete the purchase of KSI Machine, subject to approval of an additional loan in the amount of $1,280,000 to be provided by the Small Business Administration (SBA). On February 15, 2007, AmeriChip completed the acquisition of the common stock of KSI. The acquisition price of KSI's common stock is $3,200,000, subject to certain adjustments related to the amount of retained earnings reflected on the closing date, the amount of accounts receivable reflected on the closing date, and the amount of accounts payable reflected on the closing date. The adjusted acquisition price of KSI was $2,988,043, subject to post closing due diligence by the Company’s internal accounting firm. Deposits preciously paid to the seller in the amount of $200,000 were applied against the purchase price as of the closing date. The Company paid an additional $150,000 to the seller at closing, resulting in an obligation by the Company to the seller in the amount of $2,638,043. This obligation is payable in monthly installments of $50,000 over a period of 18 months, inclusive of interest accruing at a rate of 7% per annum. After the expiration of the 18 month period, the unpaid balance is due to the seller. Additional principal payments may be required, depending upon the value of the Company’s stock price. Excellence 3, Inc. In conjunction with the KSI acquisition, ownership Excellence 3, Inc, a fully owned subsidiary of AmeriChip International, Inc., was assigned to KSI, another fully owned subsidiary of AmeriChip International, Inc. Immediately subsequent to the acquisition of KSI, Excellence 3, Inc. acquired all of the fixed assets of KSI in the amount of $3,200,000. $1,600,000 of the funding for this acquisition was provided by Peoples State Bank, a local area banking institution. $1,280,000 of the funding for this acquisition was provided by the United States Small Business Administration (SBA). These funds are scheduled to be provided within sixmonths of the closing date. Peoples State Bank agreed to provide temporary funding for this six month period. In addition to the funding previously described, AmeriChip International, Inc. provided the remaining $320,000 in order to complete the acquisition of fixed assets. Payment of the $1,600,000 obligation requires monthly payments in the amount of $26,298, over a period of 7 years, inclusive of interest accruing at a rate of $9.68% per annum. The temporary funding for the SBA portion of the loan provided by Peoples State Bank requires interest only payments, accruing at a rate of 9.68% per annum until the funding is provided by the SBA. Payment of the permanent portion of the SBA obligation will be made over a period of 10 years. The interest rate and monthly payment amount is dependant upon the terms of a debenture to be issued by a local taxing authority. The acquisition of KSI allows AmeriChip International, Inc. to become an operating company, with Tier One status recognized by many actual and potential customers of AmeriChip. 5 AmeriChip International Holdings, LLC On September 10, 2004, we established AmeriChip International Holdings, LLC, as a wholly owned subsidiary of AmeriChip International, Inc. This entity was created in order to acquire American Production and Machining, LLC, an unrelated entity. The transaction was never completed.AmeriChip International Holdings, LLC is at present a non-operating entity. The Process Traditional methods of handling the residue of machining metal parts has necessitated the manufacture of specially designed chip control inserts and or the use of coolants to assist in the separation and flushing of contaminated metal chips, a problem that has plagued the metal parts manufacturing industry for more than 60 years. The problem, however, has become even more prevalent with the development of highly automated machine tools during the last two decades. Automated machinery was developed to satisfy the demand for the increased production of machined metal components by the automotive sector as well as other industries. Certain operations resulted in such serious chip control problems that some companies were unable to effectively capitalize on the benefits of automation. The metal machining industry seeks to increase production and automate the machining process. The automotive industry has been particularly hard pressed to effect lower costs both within its own internal operations as well as components manufactured on its behalf by outside suppliers who must remain competitive. Preventing the forfeiting of contracts to foreign parts providers where labor and other costs are considered lower than in the United States is of key importance. Stringy metal chips wrap around automatic gauging and interfere with robotics to cause an interruption or discontinuance of the automation to manual operations. The AmeriChip LACC process allows this problem to be eliminated. Currently coolant is deployed to flush the long stringy chips out of the machine components and remove them from the machine base itself. If the base becomes clogged it can cause many hours of non-productive down time and added costs while the machinery is cleaned. Coolant represents a major component of the entire manufacturing processes, representing as much as 15% of the total machining production cost. Coolant also has to be disposed of in accordance with environmental regulations, adding even more cost. Additional, coolant fumes may pose potentially serious health risks and the cause of long term problems when inhaled. The International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (“UAW”) has established standards for coolant exposure in the five (5ml) per cubic meter and has requested thateven stricter regulations be adopted at ten times more stringent. The multiple cost factor associated with the use of coolant as well as related health and environmental factors represent a challenge for metal machining manufacturing companies to significantly reduce the consumption of coolant or to eliminate its use altogether. By eliminating the use of coolant, incidence of workman’s compensation claims will be dramatically reduced. Additionally, the ribbons of metal chips that remain following the machining of metal components without the contamination of bacteria laden coolant will provide an additional revenue source for the company as the “chips” can be salvaged and recycled. We have targeted the automotive sector initially, but our process can be applied to any industry where the machining of metal is a major process of manufacturing of component parts. This includes, but is not limited to oil production and refining, off-road construction, farm implements, aerospace and defense contractors. 6 Although our main goal is to acquire automotive parts manufacturers such as KSI, we could apply our process to auto parts such as axle shafts, axle tubes, spindles, and connecting rods, in our own facility. In this scenario, the customer would deliver raw goods (un-machined auto parts) to our facility where we would apply the LACC process and the customer would retrieve the “treated” part for machining at their location. Such a plan would require the purchase of several specialized lasers and robotics and the leasing of approximately 40,000 sq ft. This would allow for space three (3) separate lasers and a holding area of approximately 10,000 sq ft for the raw goods/treated parts. Our customers are expected to find a variety of compelling benefits. We believe that many of these benefits result in operational efficiencies and significant cost savings in the overall machining of metal parts. We believe that the benefits of using our process would include the following: * Less Machine Down-Time 1. Chip Clearing by operators of tools and parts 2. Reduced tool breakage resulting from wrapping of chips, re-cutting of chips 3. Eliminate down time required for chip pullers to clear machines and under floor conveyers of clogged chip bundles 4. Increased machine efficiency by eliminating chip bundles from tangling around tool slides, posts, holders and interfering with adjacent moving parts, such as robotics, automation, chucking and in-line process gauging 5. Predictable tool change management program linked to consistency in tool life 6. Reduced incidents of on-the-job injury from exposure to sharp, long continuous stringy chips, which requires medical down time. Jobs are handled more quickly and efficiently leading to less frustration and constant worry about dealing with dangerous chips. * Reduced Costs 1. Increased throughput as a result of less downtime 2. Reduction of direct labor - chip pullers are no longer required 3. Elimination of maintenance and outside special services to clean and repair chip evacuation systems, thus increasing productivity through reduced machine down time 4. Reduction of overtime because of increased through-put per machine 5. Reduced use of Hi-Lo driver’s time to removed containers filled quickly because of the chip bundles. Few containers are necessary due to chip compaction. 6. Improved tool life due to less breakage because of chip bundles 7. Less machine maintenance required 8. Reduced scrap 9. Elimination of coolant. The LACC process does not require the use of coolant whatsoever. The working environment is therefore less toxic, cleaner and safer. 10. Reduction in coolant filter cost 11. Reduction in coolant disposal cost 12. Reduced costs of gloves and aprons as fewer are needed 13. Better railcar utilization due to chip compaction 14. Lower insurance rates as a result in the reduction of injuries related to the handling of long, sharp, stringy chips, cleaner and safer work area, which is less toxic 15. Uncontaminated chips can now be sold for profit as compared to the cost of removal of contaminated chips. 7 * Tooling and Process Efficiencies 1. Elimination of the need for light/semi finish and finish depths of cuts in low to medium carbon materials and non-ferrous metals 2. Reduced welding and packing of chips, which reduces the wear and tear on cutting tools 3. Improved chip disposal and handling costs through better management of chip lengths 4. Reduced capital equipment expenditures since high-pressure coolant systems are no longer necessary 5. The need for specially designed chip control inserts and the use of coolants to manage the “chip” are no longer required with the LACC process. The Company believes that as a result of implementing our LACC process on certain automobile parts prior to machining that we well be able to pass on many benefits that will result in operational efficiencies and significant cost savings in the overall machining of metal parts. With the lasering of parts prior to machining our process reduces machine down time which is traditionally caused because chips have to be cleared by the operators away from tools and parts and the replacement of tools which have been broken as a result of the wrapping of chips around them. Down time is also created when time is taken by chip pullers to clear machines and under floor conveyers of clogged chip bundles. Since we can eliminate chip bundles from tangling around tool slides, posts, holders and interfering with adjacent moving parts, such as robotics, automation, chucking and in-line process gauging we increase machine efficiencies. Tools are not damaged from chips and there we can offer predictable tool change management program linked to consistency in tool life. We believe that there will be reduced incidents of on-the-job injury from exposure to sharp, long continuous stringy chips keeping workers working instead of seeking medical treatment. With a continuous job run, projects will be handled more quickly and efficiently leading to less frustration and constant worry about dealing with dangerous chips. With the implementation of the LACC prior to machining metal parts our client will enjoy reduced costs due to increased throughput as a result of less downtime and the reduction of direct labor since chip pullers will no longer be required. Our process eliminates the need for maintenance and outside special services to clean and repair chip evacuation systems, thus increasing productivity through reduced machine down time. The LACC process provides for increased through-put for each machine and therefore more work can be accomplished per shift, allowing for the reduction of overtime costs required to ensure that jobs are completed on schedule. With no chip bundles being produced, a client would no longer need to use a Hi-Lo driver’s time to removed containers filled with chip bundles. In addition, fewer containers are necessary due to chip compaction adding to reduced costs. Other benefits included improved tool life due to less breakage because of chip bundles, less machine maintenance, reduced scrap and the scrap that remains can be recycled and sold for cash. Uncontaminated chips can now be sold for profit as compared to the cost of removal of contaminated chips. The LACC process does not require the use of coolant whatsoever and therefore the working environment is therefore less toxic, cleaner and safer. The benefits to the client include a reduction in coolant filter cost, reduction in coolant disposal cost, reduced costs of gloves and aprons as fewer are needed and better railcar utilization due to chip compaction. The reduction of injuries related to the handling of long, sharp, stringy chips in a cleaner and safer work area, in which there are fewer toxins can lead to reduced insurance costs for the client. 8 One of the key benefits to applying the LACC process prior to machining is that it results in tooling and process efficiencies .This is accomplished due to the elimination of the need for light/semi finish and finish depths of cuts in low to medium carbon materials and non-ferrous metals. In addition, the welding and packing of chips is reduced whichnormally affects the wear and tear on cutting tools, shortening their life span. Improved chip disposal and handling costs through better management of chip lengths makes the machining process run much more smoothly. Since high-pressure coolant systems are no longer necessary, the client will enjoy reduced capital equipment expenditures. The need for specially designed chip control inserts and the use of coolants to manage the “chip” are no longer required with the LACC process. Osborn International On December 2, 2004, we issued a press release to announce the appointment of AmeriChip International as a distributor for Osborn International, the world's largest industrial brush maker and a manufacturer of tools for surface finishes. RM Communications In October 2003, we executed a six-month agreement with RM Communications (hereinafter “RMC”), to provide services and website development for AmeriChip. RMC was entitled to receive $2,000 per month for six months, 100,000 shares of common stock upon signing the agreement, 100,000 shares of common stock upon completion of services, and 300,000 three-year warrants, which will expire in January 22, 2007. The warrants are exercisable per the following terms: 100,000 warrants at $0.30, 100,000 warrants at $0.40, and 100,000 warrants at $0.50. We were to also pay additional costs incurred by RMC in performance of the contract. In April 2004, we executed a continuation of the aforementioned agreement for an additional year. RMC is entitled to receive $3,500 per month, 200,000 shares of common stock upon signing the agreement, and 3-year warrants exercisable at $0.25, payable in increments of 150,000 to be issued at the beginning of each quarter. During the year ended November 30, 2004, 100,000 shares of common stock, 300,000 warrants, and $9,000 in cash were paid to RMC. During the three months ended August 31, 20055, the Company entered into a new agreement with RMC and cancelled all 1,050,000 existing warrants issued to RMC. The Company issued 3,200,000 new three-year warrants to acquire 3,200,000 shares of common stock at an exercise price of $0.035 per share. Additional fair value of the warrants determined on the new grant date of $19,524 was expensed to consulting and 150,000 warrants of the aforementioned new issuance were exercised for common stock for cash of $5,250. In June 2005, the Company cancelled all remaining warrants issued to RM Communications. In June 2005, the Company issued 6,065,000 shares of its capital stock pursuant to Rule 144. These shares replaced all outstanding warrants and completed the Company’s contract with RM Communications. The Company did not renew its contract in January 2006. 9 AmeriChip Automotive Inc. and Richard H. Rossmann On April 17, 2006, we established AmeriChip Automotive Inc., as a wholly owned subsidiary of AmeriChip International, Inc. On April 18, 2006 Mr. Richard H.Rossmann was appointed President of AmeriChip Automotive Inc. and ExecutiveDirector of Manufacturing of AmeriChip International Inc. On September 11, 2007,(i) at the request of the Board of Directors, Mr. Rossmann tendered his resignation as an officer of the Company, including AmeriChip International Inc. and AmeriChip Automotive Inc. and (ii) at the request of the Board of Directors, Mr. Rossmann tendered his resignation as a member of the Board of Directors of the Company. Mr Rossmann will not be receiving a severance package. The Board of Directors has appointed Mr. Marc Walther President of AmeriChip International Inc. and AmeriChip Automotive Inc. Mr. Walther continues as Chief Executive Officer of AmeriChip International Inc. Quality Control System On April 20, 2006, AmeriChip International Inc. announced that it had established a quality control system ISO0001:2000/TS16949. The implementation of this system affords the Company an opportunity to introduce its patented processes, to all metal finishing industries in the United States and worldwide. The Companyand its wholly owned subsidiary, KSI Machine and Engineering were certified totheISO9001:2000/TS16949 Quality Standard in August 2007. General Motors On April 25, 2006 the Company received its official supplier status from General Motors. On June 28, 2006 the Company received its first two purchase orders for a large volume transmission component. The Company is working toward pre-production parts approval. The validation process for the torque converter and lid has been completed. The Company has also been asked to quote on several other parts for General Motors. These quotes are in various stages of progress. The Company has billed for and received payment for parts and special chucks. Doosan Turning Center On April 27, 2006, the Company took delivery of a Doosan 670LM turning center at its KSI location in Clinton Township, MI. The turning center will enable the Company to significantly reduce the time required for the trial to purchase order process and will allow for onsite demonstration of superior production capabilities. The turning center capital represented an expenditure of $262,000. Customized Laser Heads On May 2, 2006, the Company took delivery of one of three custom laser heads which were built according to the Company’s specifications for continuous improvement and development of its applications. The first of the three heads represented a capital expenditure of $262,235. 10 Metallurgical Centre In July 2006, the Company took delivery of metallurgical analysis equipment manufactured by LECO. The equipment will be used to help measure, analyze and document data for verification of process parameters for implementation of the LACC parts. The center is also a quality department for the Laser Assisted Chip Control laboratory to meet with ISO and TS certification requirements established by the Company. Frankfurt Exchange Listing On July 31, 2006 the Company reported that the Company had been listed on the Frankfurt Exchange with the trading symbol SZS.f. ISO9001:2000 Certification On August 8, 2006 the Company reported that it had received certification of registration for ISO:9001;2000, a quality management system. This worldwide certification for a quality management system was assessed and approved by American Institute of Quality Registrars (AIQR). The Quality Management System is applicable to “Design, Process and Manufacturing, Integrating the Company’s Patented Laser Assisted Chip Control Technology into Industrial Metal Machining Applications”. This Certification is an absolute requirement by all markets worldwide. The Ford Motor Company On August 29, 2006, the Company announced that it had received a purchase order from The Ford Motor Company for application of the Company’s Laser Assisted Chip Control technology for the manufacturing of transmission drum assembly components. The special laser head that was required to process these parts was received and installed at the Company’s headquarters.The Company is currently in discussions with The Ford Motor Company with respect to manufacturing multiple parts. CMM The Company took delivery of a Co-ordinate Measuring Machine (“CMM”) which is in an integral piece of equipment that does fine measurement for machined parts in September 2006. Coordinate Measuring Machines (CMM) are mechanical systems designed to move a measuring probe to determine coordinates of points on a work piece surface. CMM’s are comprised of four main components: the machine itself, the measuring probe, the control or computing system, and the measuring software. Machines are available in a wide range of sizes and designs with a variety of differentprobe technologies. This equipment is a key component in the validation and evaluation of processed parts. License Agreement For Patented Metal Polishing Technology The Company entered into a licensing agreement with its President and Chief Operating Officer for the use of his patented metal polishing technology. The Company believes that this patent will significantly increase its sales potential by expanding its product line and revenue producing ability. The license agreement allows the Company to have exclusive use of the patented technology, except for prior arrangements by the Chief Executive Officer with Ford, Visteon and Global Technologies. 11 This process augments the existing Laser Assisted Chip Control Technology platform from which the Company currently operates, offering a broader scope of products to its customers, thereby increasing its revenue potential. This patent is a “process” patent that uses a combination of high speed machining and abrasive brushes that reduce labor and capital required to manufacture dies and molds. This process allows for a method to automatically finish free-form contoured metal or hard die surfaces. As a result, the cost to machine and polish a mold or die can be reduced by 50%. The Chief Executive Officer of the Company will receive a royalty on any revenues generated by the Company and its subsidiaries through license opportunities and implementation of the process. As of the date of this filing, no revenue has been generated by the Company as a result of this process and no royalties have been paid by the Company. Current Products and Services Our patented laser assisted chip control process is readily applicable to any metal component that requires precision finishing. We believe that our process will provide significant value to our customers by decreasing the costs and increasing the efficiency of their operations. We are targeting our service to businesses in the following markets: * Automobiles * Oil Production and Refining * Aerospace * Off-Road Construction * Farm Implements Manufacturing * Defense Contractors Sales & Marketing We intend to transition from being a company focusing almost solely on product development and testing, to focusing on sales and marketing. We expect to sell a service and a product. The service will be the manufacturing of a finished product using equipment with the LACC technology. We further anticipate that customers will purchase equipment using LACC technology from one of our strategic alliances and also pay AmeriChip a royalty for use of the LACC technology. Initially we will focus on customers in the automobile industry. Management has identified what is believed to be large markets that remain underserved but would be logical, potentially strong candidates given an appropriate product and service offering at the right price. Just for automotive products, management has identified particular market segments that would be likely to benefit from our LACC technology: axle shafts, axle tubes, torque converters, spindles, pinions, input/output shafts, side gears and connecting rods. 12 Insurance The Company has secured keyman insurance for our President and Chief Executive Officer, Marc Walther, for $1,300,000.Our employees are covered by Workman’s Compensation Insurance. We also carry all applicable commercial insurance policies. Government Regulations In addition to regulations applicable to businesses in general, our plant operations will be subject to other regulations that are common in industrial manufacturing. Competition We compete with other parts machining companies. We havegeneratedsome revenues from our wholly owned subsidiary, AmeriChip Tool and Abrasives, andare a minuscule participant in the parts manufacturing business. Intellectual Property We rely on our patents to protect our technology. We also have unpatented proprietary technology. We rely on nondisclosure and other contractual provisions to protect our proprietary technology. Currently, we have two patents granted and we intend to file other patent applications for enhancements to the existing patents. As part of our confidentiality procedures, we generally enter into nondisclosure agreements with our employees, consultants, distributors and partners and limit the dissemination and access to our technical documentation and other proprietary information. There is no assurance our patents will provide us with adequate protection. If a third party infringes on our patents, we do not have adequate funds available for protracted litigation and consequently may not be able to enforce our rights under applicable patent laws. As of September 8, 2004, we had filed a total of two patent applications with the U.S. Patent and Trademark Office (PTO) covering our technology, both of which have been approved. RESULTS OF OPERATIONS FINANCIAL CONDITION AND RESULTS OF OPERATIONS COMPARISON OFNINE MONTHS ENDED AUGUST 31, 2006 ANDNINE MONTHS ENDED AUGUST 31, 2007. Revenue Recognition. We have generated revenues from our operations during the last two years. We recognize revenue when the earnings process is complete of which there is no assurance of such recognition as described below, in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101 ("SAB 101"), "Revenue Recognition in Financial Statements." Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collectibility is reasonably assured. 13 Revenues and Sales. Revenues for thenine months ended August 31, 2007 increased from $111,809for thenine months ended August 31, 2006 to $1,672,459.Gross profit for thenine months August 31, 2007 increased from $37,396for thenine months ended August 31, 2006 to $1,185,324. The increases were primarily from the sales of product less $487,135 in cost of sales. The larger gross profit margin during thenine months ended August 31, 2007 is due primarily to sales generated by the KSI subsidiary, as well as increased sales in AmeriChip International, Inc. Operating ExpensesOperating expenses, which include administrative expenses, legal and accounting expenses, consulting expenses and license expense increased from $6,298,929 for thenine months ended August 31, 2006 to $10,790,431 for thenine months ending August 31, 2007, an increase of $4,491,502. This increase is due to an increase in director fees as a result of the issuance of restricted common stock to each of the Company’s directors in the amount of $5,850,000. This is partially reduced in the amount of $1,320,000 by a decrease in license expense for the nine months ended August 31, 2007 resulting from the conversion of the unpaid license fees owed to two officers during thenine months ending August 31, 2007. Net Loss.Net loss increased from a net loss of ($6,320,052) for thenine months ended August 31, 2006 to a net loss of ($9,973,938) for thenine months ended August 31, 2007, primarily due to the larger operating expenses during thenine months ending August 31, 2007, as described previously. FINANCIAL CONDITION AND RESULTS OF OPERATIONS COMPARISON OFTHREE MONTHS ENDED AUGUST 31, 2006 ANDTHREE MONTHS ENDED AUGUST 31, 2007. Revenue Recognition. We have generated revenues from our operations during the last two years. We recognize revenue when the earnings process is complete of which there is no assurance of such recognition as described below, in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101 ("SAB 101"), "Revenue Recognition in Financial Statements." Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collectibility is reasonably assured. Revenues and Sales. Revenues for the three months ended August 31, 2007 increased from $30,059 for the three months ended August 31, 2006 to $863,826.Gross profit for the three months August 31, 2007 increased from $10,053 for the three months ended August 31, 2006 to $677,076. The increases were primarily from the sales of product less $186,750 in cost of sales. The larger gross profit margin during the three months ended August 31, 2007 is due primarily to sales generated by the KSI subsidiary, as well as increased sales in Americhip International, Inc. Operating ExpensesOperating expenses, which include administrative expenses, legal and accounting expenses, consulting expenses and license expense decreased from $1,645,262 for the three months ended August 31, 2006 to $669,509 for the three months ending August 31, 2007, a decrease of $975,753. This decrease is due primarily to a decrease in consulting expenses during the three months ended August 31, 2007 in the amount of $1,117,830. Net Loss.Net loss decreased from a net loss of ($1,646,466) for the three months ended August 31, 2006 to a net loss of ($102,598) for the three months ended August 31, 2007, primarily due to the increase in gross profit margin and the decrease in consulting expenses during the three months ending August 31, 2007, as described previously. PLAN OF OPERATION As a result of the acquisition of KSI Machine and Engineering, we are now in a position implement our technology with existing vendor codes.We anticipate that the operations of KSI Machine and Engineering will bring to the consolidated statement of operations of AmeriChip annual revenues of approximately $3,000,000 based on revenues generated in 2006 and the first three quarters of 2007, as well as additional revenues currently being generated within the KSI subsidiary by AmeriChip management personnel. It is significant to noteall raw material is provided by the customer. KSI machine provides a machining service for these castings and forgings. The facilities of KSI Machine and Engineering are large enough to permit allocation of space for our new laser and robotic equipment which is now in operation at the KSI location,. This equipment is required in the implementation of the LACC process and we are currently conducting pilot projects for various Tier One suppliers. KSI Machine and Engineering is a manufacturer of automotive die and mold castings which use horizontal spindle 5 axis computer numerical controlled machines. We believe that the patented technology, Laser Assisted Chip Control process ("LACC") for companies engaged in the machining of automobile parts can produce significant revenues for us. While we are optimistic about our initial customer experiences, there can be no assurances that the savings realized will be experience by all customers or that we will achieve significant revenues. 14 LIQUIDITY AND CAPITAL RESOURCES We have not attained profitable operations since inception but we are now beginning to make significant progress toward profitability in our operations. We have incurred recurring losses and at November 30, 2006 had an accumulated deficit of ($21,502,069) and at August 31, 2007, we had an accumulated deficit of ($31,476,007) For the year ended November 30, 2006, we sustained a net loss of ($10,986,583) and for the nine months ended August 31, 2007, we had a net loss of ($9,973,938). As a result of our new relationship with KSI Machine and Engineering, we no longer need to access the Line of Credit arranged with Cornell Capital Partners, LLC. Accordingly, on June 20, 2005, we notified Cornell Capital Partners, LLC in writing that we would no longer draw down any funds against the existing SEDA. We also requested that Cornell Capital Partners, LLC provide a full accounting of all transactions from inception with respect to our account with Cornell Capital Partners, LLC. We believe a full accounting will show that we have overpaid Cornell Capital Partners, LLC, although we can have no assurances of such an overpayment until a full accounting is provided. As of the date of this filing, the Company is involved in a lawsuit with Cornell Capital Partners, LLC related to shares of the Company’s stock issued in escrow on behalf of Cornell pursuant a standby equity agreement and various security and debenture agreements. AmeriChip has demanded that Cornell return shares that have been overdrawn from the escrow account by Cornell, while Cornell has demanded the conversion of 1,288,401 shares of the Company’s stockwhich they claim have not been delivered. Management cannot currently estimate what the outcome of the lawsuit will be. Even though we have secured adequate funding, no assurances can be provided that our business activities will generate sufficient revenueswhich may result in net profits for the Company. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. We intend to continue to explore potential business combinations with other parties which may enhance or supplement the operation of our business or which may generate new or additional sources of revenues related to the patented Laser Assisted Chip process. For example, we are exploring whether it may be feasible to acquire the assets of an existing manufacturing firm engaged in manufacturing automobile parts which we could subsequently enhance and benefit through the use of the patented process. Any additional acquisition or other business combination will be dependent on our ability to obtain financing from traditional sources or from seller carryback financing, or a combination thereof. There is no assurance that we will be able to obtain any financing to pursue any future acquisitions or combinations. Even if adequate financing is obtained, no assurance can be provided that any additional acquisition or combination will generate sufficient revenues which may result in net profits for us. 15 LIQUIDITY The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred material recurring losses from operations.At August 31, 2007, the Company had an accumulated deficit of $31,476,007. For the nine months ended August 31, 2007, the Company sustained a net loss of $9,973,938. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that may be necessary should the Company be unable to continue as a going concern.The Company has recently initiated a change in senior management that it believes will be instrumental in opening and exploiting new, worldwide markets in addition to the current core automotive business.The Company will continue to present to a diverse group of blue chip private and governmental prospects, including but not limited to those in such manufacturing industries as oil pipe drilling, aerospace, off-road construction, farm implement, defense and military worldwide. ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)). Disclosure controls and procedures are the controls and other procedures that we designed to ensure that we record, process, summarize and report in a timely manner the information we must disclose in reports that we file with or submit to the Securities and Exchange Commission under the Exchange Act. Based on this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in Internal Control over Financial Reporting. During the Quarter ended August 31, 2007, there were no change in our internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 16 PART II OTHER INFORMATION Item 1. Legal Proceedings We are subject to various claims and legal actions in the ordinary course of business. We are not aware of any pending or threatened litigation, except for our lawsuit with Cornell Capital Partners, LLC, that we believe is not likely to have a material adverse affect on our results of operations, financial position or liquidity. None of these matters, in the opinion of management, is likely to result in a material effect on us based upon information available at this time. Item 2. Changes in Securities and Small Business Issuer Purchases of Equity Securities On June 18th, 2007 the Company announced that the Board of Directors and the majority of its stockholders approved 1) a consolidation of the Company’s common stock on a 7:1 basis and; 2) created a new class of preferred shares.On August 13, 2007 the Company was assigned a new trading symbol ACII. Item 3. Defaults upon Senior Securities There were no defaults upon senior securities during the period ended August 31, 2007. Item 4. Submission of Matters to a Vote of Security Holders On April 24, 2007 the Board of Directors and a majority of its stockholders voted to approve the following resolutions: 1) Four members were elected to the Company's Board of Directors to hold office until the Company's Annual Meeting of Stockholders in 2006 or until his successor is duly elected and qualified; and 2) The appointment of Jewett, Schwartz, Wolfe& Associatesas the Company's independent certified public accountants was ratified; and; 3) The Company’s 2003 Non-Qualified Incentive Stock Option Plan was ratified; and 4) The amendment to the Articles of Incorporation to increase the authorized shares of common stock to 1,000,000,000, par value $.00001 andestablish a class of preferred shares, totaling 1,000,000,000, par value $.00001,was ratified; and; 5) Enacted a one for seven reverse stock split, to be effective as of the filing of an amendment to the Company's Articles of Incorporation with the Nevada Secretary of State. Item 4.01. Changes in Registrant's Certifying Accountant. On June 18, 2007, AmeriChip International, Inc. (the “Company”) dismissed Williams & Webster, P.S. as its independent registered public accounting firm. Effective June 18, 2007, we engaged Jewett, Schwartz,Wolfe & Associates as our new independent registered public accounting firm. Our board of directors has approved the dismissal of Williams & Webster, P.S. and the appointment of Jewett, Schwartz,Wolfe & Associates as our new independent registered public accounting firm. 17 From the date of Williams & Webster, P.S.'s appointment on February 10, 2004, through the date of their dismissal, there were no disagreements between our Company and Williams & Webster, P.S.on any matter listed under Item 304 Section (a)(1)(iv) A to E of Regulation S-B, including accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of Williams & Webster, P.S. would have caused Williams & Webster, P.S. to make reference to the matter in its reports on our financial statements. The reports prepared by Williams & Webster, P.S. on the company’s financial statements for the years ended November 30, 2006, 2005 and 2004, contained neither an adverse opinion nor a disclaimer of opinion; however, such reports contained a qualifying paragraph setting forth that there was substantial doubt as to our ability to continue as a going concern. Prior to engaging Jewett, Schwartz,Wolfe & Associates, we did not consult Jewett, Schwartz,Wolfe & Associates regarding either: 1) the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements, and neither a written report was provided to our company nor oral advice was provided by Tanner LC that was an important factor considered by our company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2) any matter that was either the subject of disagreement or event, as defined in Item 304(a)(1)(iv)(A) of Regulation S-B and the related instruction to Item 304 of Regulation S-B, or a reportable event, as that term is explained in Item 304(a)(1)(iv)(A) of Regulation S-B. Prior to engaging Jewett, Schwartz,Wolfe & Associates, Jewett, Schwartz,Wolfe & Associates has not provided our company with either written or oral advice that was an important factor considered by our company in reaching a decision to change our independent registered public accounting firm from Williams & Webster, P.S. to Jewett, Schwartz,Wolfe & Associates. Item 5. Other Information On June 18, 2007 the Company announced that the Board of Directors and the majority of its stockholders approved a consolidation of the capital stock of the company on a 7:1 reverse split. The Company also announced that the Board of Directors and the majority of its stockholders approved the creation of the new class of preferred shares. Item 6. Exhibits A. Exhibits: 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. 31.2 Certification of Principal Financial and Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. 32.1 Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. 32.2 Certification of Principal Financial and Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. 18 SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 18, 2007 By: /s/ Marc Walther Marc Walther, CEO, Director and Authorized Signatory By: /s/ Thomas P Schwanitz Thomas P Schwanitz, Principal Financial and Accounting Officer 19
